Citation Nr: 1115858	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include residuals of bronchial pneumonia and chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 3, 1983 to February 24, 1984 and from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the above claim. 


FINDING OF FACT

The Veteran's respiratory disorder, to include residuals of bronchial pneumonia and chronic obstructive pulmonary disease, was not manifested during active service or until many years thereafter, nor is the currently diagnosed respiratory disorder otherwise causally related to such service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include residuals of bronchial pneumonia and chronic obstructive pulmonary disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated August 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran alleges that his service treatment records are incomplete as they fail to show treatment and hospitalization for bronchial pneumonia in 1983.  As discussed below, the Board concedes treatment and hospitalization for a bronchial disorder, to include possible bronchial pneumonia, and the VA examiner provided the opinion given in consideration of the history of bronchial pneumonia provided by the Veteran.  Therefore, no prejudice to the Veteran results from adjudicating this appeal without undertaking further efforts to locate records of the Veteran's hospitalization as no injury to an interest can accrue to the Veteran where the Board has accepted his contention he seeks to prove as true.  See Parker v. Brown, 9 Vet. App. 476, 481 (1996) (defining "prejudice" as "injury to an interest that statute, regulation, or rule in question was designed to protect).  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in February 2009 in which the examiner reviewed the claims file, considered the Veteran's respiratory and pulmonary history, and conducted an examination.  As this exam was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions of the onset of his symptoms and medical treatment in service, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he currently suffers from a respiratory disorder, to include residuals of bronchial pneumonia and chronic obstructive pulmonary disease, as a result of frequent bouts of bronchitis, including a particularly severe instance of bronchial pneumonia that required a week of hospitalization at Fort Sill in 1983.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has a current disability of chronic obstructive pulmonary disease.  See February 2009 VA examination report.  X-rays showed old healed granulomatous and emphysematous changes.  See February 2009 VA x-ray report.  The Veteran was also seen at the VA in January 2008 with complaints of cough and congestion for the past 5-6 days.  X-rays were taken, and the report noted a granuloma present in the right upper lung zone and a focus of opacity in the right lower lung zone that suggested pneumonia.  Azygos lymph nodes were also seen related to the granuloma.  The impression provided is right lower lobe pneumonia.  The treating physician diagnosed the Veteran with exacerbation of chronic obstructive pulmonary disease.  He also noted that while there was radiological suggestion of "patch of pneumonia," the Veteran's symptoms did not clinically correlate with pneumonia.  He was also diagnosed with nicotine dependence.  

The Veteran's August 1983 entrance examination report shows a history of frequent colds and chronic cough.  It also notes that the Veteran was hospitalized for the flu in 1970.  The Veteran's August 1987 entrance examination shows a history of bronchial pneumonia, treated at Fort Sill in December 1983.  Service treatment records also show regular treatment for cough, congestion, and sore throat.  See October 1987, January 1988, December 1988, March 1989, September 1990, December 1990,  and January 1991 service treatment records. 

As noted above, the Veteran asserts that he was hospitalized with bronchial pneumonia at Fort Sill in 1983.  The examiner noted this reported history in the examination report, and that the Veteran was diagnosed with bronchitis in service and had frequent upper respiratory infections.  The examiner also noted that the Veteran was a pack a day smoker at that time.  As a result, the examiner provided the opinion that the Veteran's pulmonary condition was not caused by or a result of injury or illness that occurred in service as there is no compelling evidence that led the examiner to believe that the Veteran's pulmonary condition, chronic obstructive pulmonary disease, was an acute or chronic problem at that time.  Rather, the examiner opined that the Veteran's chronic obstructive pulmonary disease is more likely from his years of cigarette abuse.

Although the evidence shows that the Veteran began smoking in service, 38 C.F.R. § 3.300 prohibits VA from awarding service connection for disability on the basis that a disease or injury is attributable to the use of tobacco products during service for claims received after June 9, 1998, such as this one.  See also 38 U.S.C.A. 
§  1103.  Therefore, as the preponderance of the evidence is against finding that the Veteran's respiratory disorder had its onset during active service or is related to his in-service illness and instead shows that his chronic obstructive pulmonary disease is due to use of tobacco, his claim for entitlement to service connection for a respiratory disorder, to include to include residuals of bronchial pneumonia and chronic obstructive pulmonary disease, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  

 
ORDER

Service connection for a respiratory disorder, to include residuals of bronchial pneumonia and chronic obstructive pulmonary disease, is denied. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


